Name: Commission Regulation (EEC) No 2814/86 of 11 September 1986 introducing a temporary derogation to Regulation (EEC) No 685/69 and (EEC) No 625/78 as regards the date of taking over of butter and skimmed-milk powder bought in by intervention agencies
 Type: Regulation
 Subject Matter: processed agricultural produce;  accounting;  trade policy
 Date Published: nan

 No L 260/ 14 Official Journal of the European Communities 12. 9 . 86 COMMISSION REGULATION (EEC) No 2814/86 t of 11 September 1986 v introducing a temporary derogation to Regulation (EEC) No 685/69 and (EEC) No 625/78 as regards the date of taking over of butter and skimmed-milk powder bought in by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 1 . By way of derogation to Article 5 (6) of Regulation (EEC) No 685/69, the day of taking Over shall be the 120th day following the entry of the butter into the refri ­ gerated storage depot designated by the intervention agency. 2. By way of derogation to the second subparagraph of Article 2 ( 1 ) of Regulation (EEC) No 625/78 , the day of taking over shall be the 120th day following the entry of the skimmed-milk powder into the storage depot desig ­ nated by the intervention agency. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Articles 6 (7) and 7 (5) thereof, Whereas the Commission has submitted to the Council a proposal for the modification of the intervention scheme for butter and skimmed-milk powder ; whereas simulta ­ neous temporary measures to prevent speculative sales of these products at the intervention level should also be adopted ; whereas, as regards the quantities of butter and skimmed-milk powder offered for intervention during the period 12 September to 31 October 1986, a derogation should be introduced to Commission Regulation (EEC) No 685/69 of 14 April 1969 on detailed rules of applica ­ tion for intervention on - the market for butter and cream (3), as last amended by Regulation (EEC) No 1836/86 (4) and to Commission Regulation (EEC) No 625/78 of 30 March 1978 on detailed rules of application for public storage of skimmed-milk powder ^, as last amended by Regulation (EEC) No 2256/86 (6), in the form of an extension of the minimum period of time which must elapse between entry into storage and taking over of the product ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to the quantities of butter and skimmed ­ milk powder with respect to which offers of sale have been recorded by the intervention agency during the period 12 September to 31 October 1986. i " ' This Regulation shall be binding in its entirety and directly applicable in all Member States . j Done at Brussels , 11 September 1986. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 1 19, 8 . 5 . 1986, p. 19 . 0 OJ No L 90, 15 . 4. 1969 , p. 12. 0 OJ No L 158 , 13 . 6 . 1986, p. 57. O OJ No L 84, 31 . 3 . 1978 , p. 19 . (6) OJ No L 196, 18 . 7. 1986, p. 41 .